Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1,3-6,8-10,13-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (U.S. 2015/0316879) in view of Nanba et al. (U.S. 2007/0134018).
	Koyama teach and image forming apparatus comprising a conveying portion (sheet feed path as seen in Fig.3) and a heating device 100, the heating device including a first rotator 110, a second rotator 140 which contacts the first rotator to form a nip region, a lamp 120 to heat a heating plate 130 of the first rotator, a first temperature sensor 400A which is disposed outside a maximum width sheet (outboard from an increase conveyance span for a sheet having an increased width) to detect the temperature of the first rotator’s heater, and a second temperature detector 400B which is disposed outside a minimum width sheet (outboard from a decreased conveyance span for a sheet having a decreased width) to detect the temperature of the heater. 
	Regarding claim 3, the increased conveyance span is the span for a maximum width sheet and the decreased conveyance span is the span for a minimum width sheet (Fig.3).
	Regarding claim 4, the first temperature sensor 400a is disposed opposite the heater 130 to detect the temperature of the heater.
	Regarding claim 5, in another embodiment (see Fig.10A,10B), a heater 220 heats a first rotator 210 “directly” and the first temperature sensor 250 is disposed opposite the first rotator. 
	Regarding claim 6, the first temperature sensor 400A is disposed within and opposite (via the heating plate 130) the first rotator 110 
	Regarding claim 8, the first temperature sensor 250 is disposed opposite the outer circumferential surface of the first rotator 210 (Fig.10A).
Regarding claim 9, the first temperature sensor 250 contacts the outer circumferential surface of the first rotator 210 (Fig.10A).
Regarding claim 10, the heater 120/130 does not heat the second rotator 140 directly. 
Regarding claims 13-15, as seen in Fig.4, the heating plate 130 includes end portions that have either holes or projections that are disposed in a lateral end spans outboard from a center of the heater that are considered positioners which maintain the heating plate securely within the heating device. The first and second temperature sensors are disposes within the lateral end span (region from the center of the heater to the ends of the heating plate).
Regarding claim 16, the heater 130 is caused to generate heat (via lamp 120) in the longitudinal direction; the first and second sensors 400A, 400B are disposed opposite the heater 130 (see Fig.4).
Regarding claim 17, the first rotator is a belt and the second rotator is a roller.
Specifically, Koyama teach all that is claimed except the second temperature detector is disposed opposite the first temperature sensor in the longitudinal direction with regard to the center of the conveyance of a sheet. Additionally, the first temperature sensor used with a non-conveyance span temperature determiner to determine if overheating occurs is not taught. 
	Nanba et al. teach a heating device 12 (see Fig.s 3-4) including a first rotator 31, a second rotator 32 which contacts the first rotator to form a nip region, a lamps 83,84 to heat the first rotator, a first temperature sensor 85c which is disposed outside a maximum width sheet (outboard from an increase conveyance span for a sheet having an increased width) to detect the temperature of the first rotator, and a second temperature detector 85B which is disposed outside heat range of the first lamp 83 and opposite a heat range of the second lamp 84. Evidently, when a large size sheet is conveyed both heaters 83a, 83b are energized because the width of the sheet will space across both heaters (and both temperature detectors 85a, 85b) however when a smaller sheet is conveyed, only the middle heater 83 is energized because the smaller width sheet will not need to absorb heat from the outer heater. Thus it is suggested that the temperature sensor 85b is outside a minimum sheet width (outboard from a decreased conveyance span for a sheet having a decreased width) but not explicitly (see par. 65-66,68). As seen in Fig.4, the second temperature sensor 85b is disposed opposite the first temperature sensor 85c in the longitudinal direction with regard to the center of the conveyance of a sheet. The first temperature sensor is located in the non-conveyance span and is used to determine whether overheating has occurred (par. 68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date that one could position the second temperature sensor 400B in Koyama to be on the opposite side of the rotator in the longitudinal direction as is done in Nanba et al.  because the exact same heating control can be accomplished whether the second temperature sensor is on one side or the other of the rotator as long as it is positioned outside a minimum sheet width. It further would have been obvious to one of ordinary skill in the art before the effective filing date to use the first temperature sensor in the non-conveyance span (outside maximum width) to determine if overheating occurs because the fixing device can be protected as taught in Nanba et al. 

3.	Claims 2,7,11,19 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (U.S. 2015/0316879) in view of Nanba et al. (U.S. 2007/0134018) as applied to claims 1,3-6,8-10,13-18,20 and further in view of Hashiguchi et al. (U.S. 2019/0086845).
	Koyama and Nanba et al. taught supra disclose most of what is claimed except the heater includes a resistive heat generator and a base layer, the first temperature sensor contacts the inner circumferential surface of the first rotator or the second rotator, and a paper width shift determining device to determine a shift of the conveyed sheet if  the temperature of the first temperature sensor is higher than a predetermined temperature.
 Hashiguchi et al. teach a heating device 40, the heating device including a first rotator 41, a second rotator 42 which contacts the first rotator to form a nip region, a heater 60 including resistive heaters 60b,60c positioned on a base layer 60a, a first temperature sensor 64a, 64b which is disposed outside a maximum width sheet (outboard from an increase conveyance span for a sheet having an increased width) to detect the temperature of the first rotator’s heater, and a second temperature detector 63 which is disposed in the central region of the heater. While it is described that the temperature detectors 64a, 64b contact the heater 60, they could alternatively contact the inner surface of the first rotator or the second rotator 42 (par. 110). Additionally, Hashiguchi et al. discloses a shift determination unit which uses the end (first) temperature sensors 64a, 64b to determine whether the sheet is shifted leftward or rightward (see par. 45-46,65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use a resistive heater as disclosed in Hashiguchi et al.  rather than the lamp arrangement disclosed in Koyama and Nanba et al. because the heater can reach operating temperatures more quickly and with less power than using lamps as the heater. It would have been further obvious to one of ordinary skill in the art before the effective filing date that the temperature sensor 400a can alternatively contact the inner surface of the first rotator 110 or second rotator because Hashiguchi et al. suggests that such an alternative arrangement is equally viable for the intended purpose (detection of temperature in the non-passing region). Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date to use at least one sensor (preferably two) in the non-passing area of the rotator (i.e. first temperature detector) to determine whether the sheet has shifted in one director or the other (rightward of leftward) because damage to the fixing device can be prevented by overheating one side unnecessarily (see par. 2-3) .

4.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (U.S. 2015/0316879) in view of Nanba et al. (U.S. 2007/0134018) as applied to claims 1,3-6,8-10,13-18,20 and further in view of Ueno (U.S. 2012/0051766).
	Koyama and Nanba et al. taught supra disclose most of what is claimed except the second temperature sensor is disposed opposite the second rotator. 
Ueno teach and image forming apparatus 10 comprising a heating device 20 (see Fig.2), the heating device including a first rotator 21, a second rotator 23 which contacts the first rotator to form a nip region, an induction heater 30 to heat the first rotator, a first temperature sensor 35 which is disposed outside a maximum width sheet (outboard from an increase conveyance span for a sheet having an increased width, and a second temperature detector 36 which is disposed outside a minimum width sheet (outboard from a decreased conveyance span for a sheet having a decreased width) opposite the second rotator 23 (see Fig.7, par.41-44). It would have been obvious to one of ordinary skill in the art before the effective filing date that one could position the second temperature detector opposite the second rotator rather than the first rotator because  one can control the temperature of the fixing device by alternatively using temperature sensor sopposite the first rotator or opposite the second rotator, both giving an accurate temperature of the fixing rotators so that the heat accumulated in the first rotator or second rotator can be accurately detected in any temperature range (see par.78-79).

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kondo, Kamei, and JP’749 all teach fixing devices having temperature sensors disposed along the longitudinal direction of the heater that are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852